         Case 1:19-cv-01708-LAP Document 74 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONTRES BREGUET S.A., BLANCPAIN
S.A., GLASHÜTTER UHRENBETRIEB
GMBH, MONTRES JAQUET DROZ S.A.,
OMEGA S.A., COMPAGNIE DES
MONTRES LONGINES, FRANCILLON
S.A., TISSOT S.A., MIDO S.A.,
HAMILTON INTERNATIONAL S.A. and
SWATCH S.A.,                                    19 Civ. 1708 (LAP)

                      Plaintiffs,                      ORDER

-against-

SAMSUNG ELECTRONICS CO. LTD.,
and SAMSUNG ELECTRONICS
AMERICA, INC.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The dial-in information for the February 11, 2021, 9:30

a.m. Initial Pretrial teleconference has been modified.             The

dial-in for the conference is (877) 402-9753, access code:

6545179.

    SO ORDERED.

Dated:       New York, New York
             February 5, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
